Citation Nr: 1222314	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  00-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from an August 1999 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which assigned an initial noncompensable evaluation, effective July 14, 1998.

In September 2007, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this case.  In February 2008 and August 2010, the Board remanded the issue for additional development.  In April 2011, the Board again remanded the issue for additional development, specifically to allow the Veteran to undergo another VA examination.  This took place in May 2011, and in March 2012, the Appeals Management Center ("AMC") in Washington, DC issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claim. The claim has been returned to the Board for further appellate proceedings. 

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his left ear hearing loss is of greater severity than the current noncompensable disability rating contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Review of the claims folder reveals that the Veteran has been afforded several VA audiometry examinations.  The most recent, in September 2010 and May 2011, both revealed that, throughout the period on appeal, the Veteran's hearing acuity has been shown to be no worse than a Roman numeral designation of  I in his non-service-connected right ear, and no worse than a Roman numeral designation of VI in the left ear.  Accordingly, the criteria for an initial compensable rating for hearing loss of the left ear were not met.  38 C.F.R. § 4.85, Table VII.  Nonetheless, the Board notes that, during the May 2011 evaluation, the clinician noted that the Veteran's hearing loss disorder had significant effects on his occupation, as the Veteran reported that, because of his reduced hearing acuity, he had been forced to give up his longstanding occupation as a respiratory therapist because he could no longer trust that he could hear respiratory sounds through his stethoscope.  

In this regard, the Board notes that 38 C.F.R. § 3.321(b)(1) (2011) permits the Under Secretary for Benefits or the Director of Compensation and Pension Service to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In  Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Court held that "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Floyd, 9 Vet. App. at 95.  In light of the Veteran's assertions that he was forced to quit his previous job due to his service-connected disability, the Board finds that such a referral is warranted in this case.

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record appear to be dated in 2003, the RO/AMC should ensure that any treatment reports for the Veteran's hearing loss since that date are obtained and associated with the claims folder.  The Veteran should also be asked to provide any private treatment reports that are not currently of record or authorize VA to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  Obtain all available VAMC treatment records pertaining to the Veteran's hearing loss disability since August 2003 and associate with the claims folder.  Any negative reply should be included in the claims folder.

3.  The RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports identified by the Veteran that are not currently of record.  Any additional evidence submitted should be associated with the claims folder and any negative reply should be included in the folder.  The Veteran should be advised that he may also submit this evidence himself.

4.  After completion of the aforementioned development, the RO/AMC must refer the matter to either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board specifically directs the attention of the reviewing official to the Veteran's letters/statements of record, the VA examination reports, and any additional evidence submitted/received pursuant to the above requests.  

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

